WALSH, J.
This is a petition to establish a mechanic’s lien. The present petitioner was a contractor under oral contract to furnish plumbing and steam fitting to respondent in the 21-apartment house at 23 Tobey Street, Providence, upon a cost plus 10 per cent basis. There is no itemized account of work, labor and materials furnished either in -the commencement of process or upon hearing before us. The proof introduced was fragmentary, conjectural and indefinite. The sums claimed were not agreed upon or fixed hut must have been the result of computation. The elements of this computation were the subject of an account which should have been given. The number of days’ work, when performed, material delivered, price or prices charged should appear.
McPherson vs. Greenwell, 27 R. I. 178.
The petition and proof do not set forth the particulars of the complainant’s demand as required by statute.
Petition denied and dismissed.